KENNEDY, Judge (concurring in part and dissenting in part). {44} While wholeheartedly concurring with the majority in its analysis of the problem in this case, my concurrence reached a screeching halt at the remedy the majority created in paragraph thirty-eight. I therefore respectfully dissent. {45} “Exemption laws rest entirely on constitutional or statutory grounds” and exist to benefit the debtor. D’Avignon v. Graham, 113 N.M. 129, 131-32, 823 P.2d 929, 931-32 (Ct.App.1991). This Court has previously held that the homestead exemption “is clear and unambiguous. Under the rules of statutory construction, legislative intent is determined primarily by the language of the statute itself; words are given their ordinary meaning unless a different intent is clearly indicated. Further, courts must take the statute as they find it and construe it according to the plain meaning of the language employed.” Ruybalid v. Segura, 107 N.M. 660, 666, 763 P.2d 369, 375 (Ct.App.1988) (internal citations omitted). {46} The majority concedes that a homestead exemption is not subject to either set-off or garnishment — owing to case law and our previous ruling between these parties. The opinion looks to California and Oklahoma to find limitations on the exemption but also acknowledges that while those two states may have done something, New Mexico’s legislature is silent on the subject. Our limitations on the exemption, contained in NMSA 1978, § 42-10-11 (1971), do not help the creditors here, but are entitled to the presumption that they are what the legislature intended to be the exceptions to the exemption in our state. See Chavez v. Am. Life & Cas. Ins. Co., 117 N.M. 393, 396, 872 P.2d 366, 369 (1994) (“The legislature is presumed to know the law, including the laws of statutory construction, when it passes legislation.”). We can go no further. {47} The majority pays lip service to Laughlin, 68 N.M. at 354, 362 P.2d at 509, but fails to distinguish why its proposed remedy — -appointing a special master to take each dollar that Wakeland receives from her exemption out of Wakeland’s hand, and give that dollar to Plaintiffs — is not enough like a garnishment of the exemption to run afoul of existing law. In Morgan Keegan Mortgage Co., 1998-NMCA-008, ¶ 8, 124 N.M. 405, 951 P.2d 1066, we expanded the homestead exemption, but did so stating that the exemption should be liberally construed in favor of the debtor. Now, the pendulum swings, carving an equitable exception to the exemption in favor of the creditor. This is contrary to our ease law and the policy underlying exemptions. I share the chagrin that Judge Donnelly expressed in his dissent in Morgan Keegan Mortgage Co. when he noted that the majority there had created a remedy not contained in the statute, and “permitting] the Debtor to side-step legislative procedures designed to protect both debtors and creditors in mortgage foreclosure proceedings.” Id. ¶20. Seven years hence, we again do damage in the name of equity to the certainty of legislative enactments, and now do the same sort of sidestepping for the creditor. This creates a similarly uncertain future for parties who need to rely on the exemption statute in cases that will undoubtedly follow this one. {48} For the results of our courts to be predictable, when we find a clear statute, we must follow the mandate the legislature gives us. We cannot adopt a remedy that will encourage arbitrary decisions down the road by trial courts that are allowed to use an idiosyncratic measure like “the law is unfair.” Following statutes, as we have pointed out before, may beget an unfair result to parties on either side of the case. See Williams v. Ashbaugh, 120 N.M. 731, 734, 906 P.2d 263, 266 (Ct.App.1986) (indicating that if in that case assuming an unfairness existed in the statutory provisions, it “is a situation which calls for legislative therapy and not judicial therapy”). It is a task for legislative action to modify the homestead' exemption in our state in a way that can be universally applied. We do not have to create a new remedy to handle this case. Another universally applied statute allows the creditor to keep its judgment alive for fourteen years to exact payment. NMSA 1978, § 37-1-2 (1983). {49} There well may come a case where the creditor’s actions in foreclosing on a judgment lien are as reprehensible as the debtor’s in frustrating them. In that instance, the protection of assets afforded debtors by the homestead exemption may well need to apply in full force in a case not very different from this one. The statute itself brooks no speculation about personality or motives of the parties. It only affords a debtor a homestead exemption. Judicially fashioned remedies in the face of a definite statute to abrogate that statute serve no goal of promoting predictable outcomes. {50} Therefore, though agreeing fully with the majority in this case that Wakeland’s actions were egregious and eminently worthy of the judgment against her for waste of the asset, I would determine that she is entitled to her homestead exemption without its being trammeled by our misguided gutting of the statute’s provisions. The Mannicks and their successors should be (albeit unfortunately) compelled to honor the exemption.